Citation Nr: 0936323	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to March 
1946 and from March 1951 to October 1952.  He died in May 
2006 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought. 

In her January 2007 VA Form 9, the appellant requested a 
hearing before a Veterans' Law Judge in Washington, D.C.  On 
February 12, 2007, the appellant called the RO and withdrew 
her request for a hearing.  On February 26, 2007, the 
Veteran's representative submitted a Form 646, indicating 
that the appellant would "provide oral testimony at a BVA 
hearing" to support her claim.  In an attempt to clarify 
whether the appellant still desired a hearing, the Board sent 
a hearing clarification letter to the appellant in June 2009, 
indicating that if no response was received within thirty 
days the Board would decide her appeal without a hearing.  
The appellant never responded to the Board's hearing 
clarification letter.  Accordingly, the Board may proceed 
with the current appeal without scheduling a hearing.  
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in active service, including 
asbestos exposure.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

In a dependency and indemnity claim (DIC), section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that although the appellant received proper 
notice for her claim for service connection for the cause of 
the Veteran's death, she received late notice after her claim 
had been adjudicated by the RO.  The appellant filed her 
claim for service connection for the cause of the Veteran's 
death along with attendant DIC benefits in July 2006.  The 
initial notice provided to the appellant in July 2006 did not 
contain the notice requirements annotated in Hupp, supra.  
After discovering its error, the RO furnished the appellant 
with proper notice under Hupp in January 2007.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  She was asked to 
submit evidence and/or information in her possession to the 
RO.  The Board notes that, at the time of his death, the 
Veteran was not service-connected for any disabilities.  

Nonetheless, the Board finds that the late notice to the 
appellant does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the September 2006 rating decision and 
December 2006 statement of the case.  Additionally, the 
appellant submitted a VCAA notice response in February 2007 
indicating she had no further evidence to submit.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained all available and identified service records as well 
as post-service records.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file, and the 
appellant has not contended otherwise.

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of Veteran's death.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
Veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, other than possible 
asbestos exposure, there was no event, disease, or injury in 
service to which his death could have been related, and the 
respiratory disease which was an immediate cause of his death 
was not attributed to asbestos exposure but rather to another 
cause.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which his death could 
be related, the Board finds that obtaining a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Veteran. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Accordingly, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The appellant maintains that the Veteran died as result of 
chronic obstructive pulmonary disease (COPD) which was the 
result of asbestos exposure in service.  In considering the 
evidence of record under the laws and regulations as set 
forth above, the Board concludes that service connection for 
the cause of the Veteran's death is not warranted.  

A certificate of death indicates that the Veteran died in May 
2006.  The immediate cause of death was listed as acute 
respiratory failure due to, or as a consequence of, end stage 
COPD, due to, or as a consequence of, tobacco abuse.  Other 
significant conditions contributing to his death were 
coronary artery disease (CAD), transient ischemic attack 
(TIA), hypertension (HTN) and peripheral vascular disease 
(PVD).

At the time of the Veteran's death, service connection was 
not in effect for any disabilities.  In addition, the Board 
finds that the Veteran did not have any respiratory, heart, 
or vascular disorder that that was causally or etiologically 
related to his military service.  In this regard, the 
Veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such disorders, and he 
did not seek treatment for them for many decades following 
his separation from service, as is shown by the private and 
VA medical records in the claims file dating from 2000 to the 
time of his death.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between any of these disorders and his military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

As to the appellant's claim that the Veteran's COPD was 
related to asbestos exposure while in service, the Board also 
finds that the evidence of record does not support this 
contention.  The RO conceded in its September 2006 rating 
decision that the Veteran was probably exposed to asbestos 
while in service, and the Board notes that the veteran served 
in the Navy during World War II on the U.S.S. Gambier Bay as 
an aviation machinist's mate and therefore probably did have 
some exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (noting that, during World War II, U.S. 
Navy veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties were used 
extensively in military ship construction).  However, there 
is no evidence which establishes a relationship between the 
likely asbestos exposure in service in this case and COPD.  
Instead, the medical evidence of record shows that the 
veteran had a 50 year history of smoking tobacco, and the 
death certificate directly related the Veteran's COPD to 
tobacco abuse.  For example, a VA treatment record dated in 
December 2000 noted that the Veteran smoked one pack per day 
for fifty years, quitting in 1995.  None of the medical 
evidence of record lists asbestos exposure as either a 
principal or contributory cause of the Veteran's death.  38 
C.F.R. § 3.312(a).

Although the appellant may sincerely believe that the 
Veteran's likely in-service asbestos exposure caused his 
COPD, the appellant, as a lay person, is not competent to 
testify that the Veteran's cause of death was related to a 
service-connected disorder.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the appellant is a physician or other health care 
professional.  Therefore, as a lay person, she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the appellant's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply.  
See Gilbert, 1 Vet. App. at 54.  Accordingly, the Board 
concludes that service connection for the cause of the 
Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


